Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the phrase “to define the staring point” in Line 1 should be amended to recite – to define the starting point – because it appears to be a typographical error.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number 11,132,064 B2. Although the claims are not identical, they are not patentably distinct from each other because the claims of the present invention are similar in scope to that of U.S. Patent Number 11,132,064 B2. For example:

Claims of the current invention
Claims of U.S. Patent No. 11,132,064 B2


1. A computer implemented method of manipulating a virtual camera in a three-dimensional (3D) sensor space, the method including:

receiving a definition defining parameters of a virtual camera;

obtaining a first control gesture of a control object that defines a starting point (x0, y0, z0) in a three-dimensional (3D) sensor space for the virtual camera;

obtaining a second control gesture made by the control object that defines a continuous contour through time in the three-dimensional (3D) sensor space;

obtaining a third control gesture made by the control object that defines a finishing point (x1, y1, z1) of the virtual camera in the three-dimensional (3D) sensor space;

obtaining a continuous contour between the starting point and the finishing point; and

moving the virtual camera along the continuous contour between the starting point and the finishing point.

2. The method of claim 1, further including determining a focal length of the virtual camera responsive to distance of a finger of a hand comprising the control object from the continuous contour.

3. The method of claim 2, further including defining a field of view and orientation of the virtual camera responsive to a detected orientation of the finger.

4. The method of claim 1, further including mapping the continuous contour to a straight line and moving the virtual camera along the straight line.

5. The method of claim 1, further including defining a plurality of points on the continuous contour to construct a Bezier curve responsive to respective sizes and directions of the points.

6. The method of claim 1, wherein the continuous contour is a complex curve including changes in each one of three dimensions.

7. The method of claim 1, wherein the parameters include: a focal length.

8. The method of claim 1, wherein the parameters include: an orientation.

9. The method of claim 1, wherein the parameters include: a field of view.

10. A non-transitory computer readable medium storing instructions for manipulating a virtual camera in a three-dimensional (3D) sensor space, which instructions when executed by one or more processors perform actions including:

receiving a definition defining parameters of a virtual camera;

obtaining a first control gesture of a control object that defines a starting point in a three-dimensional (3D) sensor space for the virtual camera;

obtaining a second control gesture made by the control object that defines a continuous contour through the three-dimensional (3D) sensor space;

obtaining a third control gesture made by the control object that defines a finishing point (x1, y1, z1) of the virtual camera in the three-dimensional (3D) sensor space;

obtaining a continuous contour between the starting point and the finishing point; and

moving the virtual camera along the continuous contour between the starting point and the finishing point.

11. A system, including:

a stereoscopic image sensor for sensing movement of a control object including at least one human hand moving in a three-dimensional (3D) sensor space;

one or more processors; and

a memory storing instructions configured for:
receiving a definition defining parameters of a virtual camera in a three-dimensional (3D) sensor space;

obtaining a first control gesture of a control object that defines a starting point (x0, y0, z0) for the virtual camera;

obtaining a second control gesture made by the control object that defines a continuous contour through time in the three-dimensional (3D) sensor space;

obtaining a third control gesture made by the control object that defines a finishing point (x1, y1, z1) of the virtual camera in the three-dimensional (3D) sensor space;

obtaining a continuous contour between the starting point and the finishing point; and

moving the virtual camera along the continuous contour between the starting point and the finishing point.

12. The method of claim 1, wherein the first control gesture and the second control gesture are separate instances of a same gesture.

13. The method of claim 1, wherein defining a starting point includes the first control gesture encompassing the starting point (x0, y0, z0).

14. The method of claim 13, wherein the first control gesture encompassing the starting point (x0, y0, z0) includes the starting point located within a region of space bounded by the first control gesture.

15. The method of claim 14, wherein the first control gesture is circular and encompassing the starting point (x0, y0, z0) includes the starting point located within the region of space bounded by the first control gesture.

16. The method of claim 13, wherein the first control gesture encompassing the starting point (x0, y0, z0) includes the starting point located tangent to a point on a path described by the first control gesture.

17. The method of claim 16, wherein the first control gesture is circular and encompassing the starting point (x0, y0, z0) includes the starting point located tangent to a point on a circular path described by the first control gesture.

18. The method of claim 1, wherein defining a finishing point includes the third control gesture encompassing the starting point (x1, y1, z1).

19. The method of claim 1, wherein moving the virtual camera along the continuous contour between the starting point and the finishing point includes the camera moving freely along a two-dimensional object in a three-dimensional space.

20. The method of claim 1, wherein no other gestures are required to define the staring point, finishing point and the continuous contour between the starting point and the finishing point.


1. A computer implemented method of manipulating a virtual camera in a three-dimensional (3D) sensor space, the method including:

receiving a definition defining parameters of a virtual camera;

detecting a first control gesture of a control object that defines a starting point (x0, y0, z0) in a three-dimensional (3D) sensor space for the virtual camera;

detecting a second control gesture made by the control object that defines a continuous contour through time in the three-dimensional (3D) sensor space;

detecting a third control gesture made by the control object that defines a finishing point (x1, y1, z1) of the virtual camera in the three-dimensional (3D) sensor space;

determining a continuous contour between the starting point and the finishing point; and

moving the virtual camera along the continuous contour between the starting point and the finishing point.

2. The method of claim 1, further including determining a focal length of the virtual camera responsive to distance of a finger of a hand comprising the control object from the continuous contour.


3. The method of claim 2, further including defining a field of view and orientation of the virtual camera responsive to a detected orientation of the finger.

4. The method of claim 1, further including mapping the continuous contour to a straight line and moving the virtual camera along the straight line.

5. The method of claim 1, further including defining a plurality of points on the continuous contour to construct a Bezier curve responsive to respective sizes and directions of the points.

6. The method of claim 1, wherein the continuous contour is a complex curve including changes in each one of three dimensions.

7. The method of claim 1, wherein the parameters include: a focal length.

8. The method of claim 1, wherein the parameters include: an orientation.

9. The method of claim 1, wherein the parameters include: a field of view.

19. A non-transitory computer readable medium storing instructions for manipulating a virtual camera in a three-dimensional (3D) sensor space, which instructions when executed by one or more processors perform actions including:

receiving a definition defining parameters of a virtual camera;

detecting a first control gesture of a control object that defines a starting point in a three-dimensional (3D) sensor space for the virtual camera;

detecting a second control gesture made by the control object that defines a continuous contour through time in the three-dimensional (3D) sensor space;

detecting a third control gesture made by the control object that defines a finishing point (x1, y1, z1) of the virtual camera in the three-dimensional (3D) sensor space;

determining a continuous contour between the starting point and the finishing point; and
moving the virtual camera along the continuous contour between the starting point and the finishing point.

20. A system, including:

a stereoscopic image sensor for sensing movement of a control object including at least one human hand moving in a three-dimensional (3D) sensor space;

one or more processors; and

a memory storing instructions configured for:
receiving a definition defining parameters of a virtual camera in a three-dimensional (3D) sensor space;

detecting a first control gesture of a control object that defines a starting point (x0, y0, z0) for the virtual camera;

detecting a second control gesture made by the control object that defines a continuous contour through time in the three-dimensional (3D) sensor space;

detecting a third control gesture made by the control object that defines a finishing point (x1, y1, z1) of the virtual camera in the three-dimensional (3D) sensor space;

determining a continuous contour between the starting point and the finishing point; and

moving the virtual camera along the continuous contour between the starting point and the finishing point.

10. The method of claim 1, wherein the first control gesture and the second control gesture are separate instances of a same gesture.

11. The method of claim 1, wherein defining a starting point includes the first control gesture encompassing the starting point (x0, y0, z0).

12. The method of claim 11, wherein the first control gesture encompassing the starting point (x0, y0, z0) includes the starting point located within a region of space bounded by the first control gesture.

13. The method of claim 12, wherein the first control gesture is circular and encompassing the starting point (x0, y0, z0) includes the starting point located within the circular region of space bounded by the first control gesture.

14. The method of claim 11, wherein the first control gesture encompassing the starting point (x0, y0, z0) includes the starting point located tangent to a point on a path described by the first control gesture.

15. The method of claim 14, wherein the first control gesture is circular and encompassing the starting point (x0, y0, z0) includes the starting point located tangent to a point on the circular path described by the first control gesture.

16. The method of claim 1, wherein defining a finishing point includes the third control gesture encompassing the starting point (x1, y1, z1).

17. The method of claim 1, wherein moving the virtual camera along the continuous contour between the starting point and the finishing point includes the camera moving freely along a two-dimensional object in a three-dimensional space.

18. The method of claim 1, wherein no other gestures are required to define the staring point, finishing point and the continuous contour between the starting point and the finishing point.




This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103                       
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piemonte et al., U.S. Patent Publication Number 2013/0321401 A1 and Klefenz et al., U.S. Patent Publication Number 2011/0234840 A1 in view of Reville et al., U.S. Patent Publication Number 2011/0289456 A1.
Claim 1:
Piemonte discloses a computer implemented method of manipulating a virtual camera in a three dimensional 2(3D) sensor space, the method including:  
3receiving a definition defining parameters of a virtual camera (see Paragraph 0160 – Piemonte discloses this limitation in that command gestures with a user’s hands may be used to control a virtual camera.);  and  
11moving the virtual camera along the continuous contour between the starting point and the 12finishing point (see Paragraphs 0160-0162 – Piemonte discloses this limitation in that in response to the gestural input from users, the virtual camera moves and/or changes perspective.).  
Piemonte fails to expressly disclose:
obtaining4obtaining a first control gesture of a control object that defines a starting point for the virtual camera;  
6 obtaining4obtaining a second control gesture of the control object that defines a continuous contour 7through time in the 3D sensor space;  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point of the 9virtual camera;  
10 obtaining4obtaining a continuous contour between the starting point and the finishing point.
Klefenz teaches:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point for the virtual camera (see Paragraph 0218 – Klefenz teaches this limitation in that the dynamic model may describe an initial location of the gesture or an initial gesture.);  
6 obtaining4obtaining a second control gesture of the control object that defines a continuous contour 7through time in the 3D sensor space (see Paragraph 0111 – Klefenz teaches this limitation in that a gesture contour is determined. Also see Paragraph 0024 – Klefenz teaches this limitation in that the gesture elements are measured over points in time.);  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point of the 9virtual camera (see Paragraph 0164 – Klefenz teaches this limitation in that an end point of a segment is detected.);  
10 obtaining4obtaining a continuous contour between the starting point and the finishing point (see Paragraph 0183 – Klefenz teaches this limitation in that the ordered identified gesture elements describe a continuous contour line of a gesture area.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point for the virtual camera;  
6 obtaining4obtaining a second control gesture of the control object that defines a continuous contour 7through time in the 3D sensor space;  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point of the 9virtual camera;  
10 obtaining4obtaining a continuous contour between the starting point and the finishing point
for the purpose of allowing users of all capabilities to control a device using gestures (see Paragraph 0007). Further, both Piemonte and Klefenz are concerned with detecting and analyzing a user’s gestural input.
	The combination of Piemonte and Klefenz fails to expressly teach:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point (x0, y0, z0) in a three-5dimensional (3D) sensor space for the virtual camera;  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point (x0, y0, z0) of the 9virtual camera in the 3D sensor space;  
	Reville teaches:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point (x0, y0, z0) in a three-5dimensional (3D) sensor space for the virtual camera (see Paragraph 0112 – Reville teaches this limitation in that the start and/or stop of a user’s gesture may be explicitly defined. Also see Paragraph 0070 – Reville teaches this limitation in that the capture device includes depth information of the gesture.);  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point (x0, y0, z0) of the 9virtual camera in the 3D sensor space (see Paragraph 0112 – Reville teaches this limitation in that the start and/or stop of a user’s gesture may be explicitly defined. Also see Paragraph 0070 – Reville teaches this limitation in that the capture device includes depth information of the gesture.);  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, taught in Piemonte and Klefenz, to include:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point (x0, y0, z0) in a three-5dimensional (3D) sensor space for the virtual camera;  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point (x0, y0, z0) of the 9virtual camera in the 3D sensor space
for the purpose of determining if a gesture is intended to be executing in the three dimensional space (see Paragraph 0096). Further, Piemonte, Klefenz, and Reville are all concerned with detecting and analyzing a user’s gestural input.

Claim 2:
The combination of Piemonte, Klefenz, and Reville teaches the m1Claim 23ethod of claim 1, further including determining a focal length of the virtual camera 2responsive to distance of a finger of a hand comprising the control object from the continuous 3contour (see Paragraph 0160 – Piemonte discloses this limitation in that the user makes a command gesture to adjust the distance of the camera.).  

1 Claim 3:
The combination of Piemonte, Klefenz, and Reville teaches the method of claim 2, further including defining a field of view and orientation of the 2virtual camera responsive to a detected orientation of the finger (see Paragraph 0713 – Piemonte discloses this limitation in that gestural input may modify the perspective view of the map, including zoom level and orientation.).  

1Claim 4:
As indicated in the above rejection, the combination of Piemonte, Klefenz, and Reville teaches every limitation of claim 1. Piemonte further teaches further including moving the virtual camera along the straight line (see Paragraph 0708 – Piemonte discloses this limitation in that a touch input may move the virtual camera to pan the map.).
	Piemonte fails to expressly teach mapping the continuous contour to a straight line. 
Klefenz teaches mapping the continuous contour to a straight line (see Paragraph 0020 – Klefenz teaches this limitation in that a straight-line segment may be recognized as a gesture.). 22  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include mapping the continuous contour to a straight line for the purpose of allowing users of all capabilities to control a device using gestures (see Paragraph 0007). Further, both Piemonte and Klefenz are concerned with detecting and analyzing a user’s gestural input.

1Claim 6:Claim 6:
As indicated in the above rejection, the combination of Piemonte, Klefenz, and Reville teaches every limitation of claim 1. Piemonte fails to expressly teach wherein the continuous curve is a complex curve including changes 2in each one of three dimensions. 
Klefenz teaches wherein the continuous curve is a complex curve including changes 2in each one of three dimensions (see Paragraph 0199 – Klefenz teaches this limitation in that dimension parameters of the gesture contour sections are defined and/or normalized.). 22  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include wherein the continuous curve is a complex curve including changes 2in each one of three dimensions for the purpose of allowing users of all capabilities to control a device using gestures (see Paragraph 0007). Further, both Piemonte and Klefenz are concerned with detecting and analyzing a user’s gestural input.

Claim 7:
The combination of Piemonte, Klefenz, and Reville teaches the method of claim 1, wherein the parameters include: a focal length (see Paragraph 0160 – Piemonte discloses this limitation in that the user makes a command gesture to adjust the distance of the camera.).

 


Claim 8:
The combination of Piemonte, Klefenz, and Reville teaches the method of claim 1, wherein the parameters include: an orientation (see Paragraph 0713 – Piemonte discloses this limitation in that gestural input may modify the perspective view of the map, including zoom level and orientation.).  

Claim 9:
The combination of Piemonte, Klefenz, and Reville teaches the method of claim 1, wherein the parameters include: a field of view (see Paragraph 0628 – Piemonte discloses this limitation the field of view is sent to the processor for processing.).  

Claim 10:
Piemonte discloses a 1Claim 10non-transitory computer readable medium storing instructions for manipulating a virtual 2camera in a three dimensional (3D) sensor space, which instructions when executed by one or 3more processors perform actions including:  
3receiving a definition defining parameters of a virtual camera (see Paragraph 0160 – Piemonte discloses this limitation in that command gestures with a user’s hands may be used to control a virtual camera.);  and  
11moving the virtual camera along the continuous contour between the starting point and the 12finishing point (see Paragraphs 0160-0162 – Piemonte discloses this limitation in that in response to the gestural input from users, the virtual camera moves and/or changes perspective.).  
Piemonte fails to expressly disclose:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point in a three 5dimensional (3D) sensor space for the virtual camera;  
6 obtaining4obtaining a second control gesture of the control object that defines a continuous contour 7through time in the 3D sensor space;  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point of the 9virtual camera in the 3D sensor space;  
10 obtaining4obtaining a continuous contour between the starting point and the finishing point.
Klefenz teaches:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point in a three 5dimensional (3D) sensor space for the virtual camera (see Paragraph 0218 – Klefenz teaches this limitation in that the dynamic model may describe an initial location of the gesture or an initial gesture.);  
6 obtaining4obtaining a second control gesture of the control object that defines a continuous contour 7through time in the 3D sensor space (see Paragraph 0111 – Klefenz teaches this limitation in that a gesture contour is determined. Also see Paragraph 0024 – Klefenz teaches this limitation in that the gesture elements are measured over points in time.);  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point of the 9virtual camera in the 3D sensor space (see Paragraph 0164 – Klefenz teaches this limitation in that an end point of a segment is detected.);  
10 obtaining4obtaining a continuous contour between the starting point and the finishing point (see Paragraph 0183 – Klefenz teaches this limitation in that the ordered identified gesture elements describe a continuous contour line of a gesture area.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point in a three 5dimensional (3D) sensor space for the virtual camera;  
6 obtaining4obtaining a second control gesture of the control object that defines a continuous contour 7through time in the 3D sensor space;  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point of the 9virtual camera in the 3D sensor space;  
10 obtaining4obtaining a continuous contour between the starting point and the finishing point
for the purpose of allowing users of all capabilities to control a device using gestures (see Paragraph 0007). Further, both Piemonte and Klefenz are concerned with detecting and analyzing a user’s gestural input.
	The combination of Piemonte and Klefenz fails to expressly teach:
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point (x0, y0, z0) of the 9virtual camera in the 3D sensor space;  
	Reville teaches:
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point (x0, y0, z0) of the 9virtual camera in the 3D sensor space (see Paragraph 0112 – Reville teaches this limitation in that the start and/or stop of a user’s gesture may be explicitly defined. Also see Paragraph 0070 – Reville teaches this limitation in that the capture device includes depth information of the gesture.);  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, taught in Piemonte and Klefenz, to include:
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point (x0, y0, z0) of the 9virtual camera in the 3D sensor space
for the purpose of determining if a gesture is intended to be executing in the three dimensional space (see Paragraph 0096). Further, Piemonte, Klefenz, and Reville are all concerned with detecting and analyzing a user’s gestural input.

1Claim 11:Claim 11:
Piemonte discloses a system, including:  
2a stereoscopic image sensor (see Paragraphs 0734-0735 – Piemonte discloses this limitation in that the system includes one or more optical sensors in the camera subsystem.) for sensing movement of a control object including at least one 3human hand moving in a three dimensional (3D) sensor space (see Paragraph 0160 – Piemonte discloses this limitation in that the user may make command gestures with multiple fingers to control the camera.);  
4one or more processors (see Paragraph 0730 – Piemonte discloses one or more processors.); and  
5a memory (see Paragraph 0730 – Piemonte discloses a memory.) storing instructions configured for:  
3receiving a definition defining parameters of a virtual camera (see Paragraph 0160 – Piemonte discloses this limitation in that command gestures with a user’s hands may be used to control a virtual camera.);  and  
11moving the virtual camera along the continuous contour between the starting point and the 12finishing point (see Paragraphs 0160-0162 – Piemonte discloses this limitation in that in response to the gestural input from users, the virtual camera moves and/or changes perspective.).  
Piemonte fails to expressly disclose:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point in a three 5dimensional (3D) sensor space for the virtual camera;  
6 obtaining4obtaining a second control gesture of the control object that defines a continuous contour 7through time in the 3D sensor space;  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point of the 9virtual camera in the 3D sensor space;  
10 obtaining4obtaining a continuous contour between the starting point and the finishing point.
Klefenz teaches:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point in a three 5dimensional (3D) sensor space for the virtual camera (see Paragraph 0218 – Klefenz teaches this limitation in that the dynamic model may describe an initial location of the gesture or an initial gesture.);  
6 obtaining4obtaining a second control gesture of the control object that defines a continuous contour 7through time in the 3D sensor space (see Paragraph 0111 – Klefenz teaches this limitation in that a gesture contour is determined. Also see Paragraph 0024 – Klefenz teaches this limitation in that the gesture elements are measured over points in time.);  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point of the 9virtual camera in the 3D sensor space (see Paragraph 0164 – Klefenz teaches this limitation in that an end point of a segment is detected.);  
10 obtaining4obtaining a continuous contour between the starting point and the finishing point (see Paragraph 0183 – Klefenz teaches this limitation in that the ordered identified gesture elements describe a continuous contour line of a gesture area.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point in a three 5dimensional (3D) sensor space for the virtual camera;  
6 obtaining4obtaining a second control gesture of the control object that defines a continuous contour 7through time in the 3D sensor space;  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point of the 9virtual camera in the 3D sensor space;  
10 obtaining4obtaining a continuous contour between the starting point and the finishing point
for the purpose of allowing users of all capabilities to control a device using gestures (see Paragraph 0007). Further, both Piemonte and Klefenz are concerned with detecting and analyzing a user’s gestural input.
	The combination of Piemonte and Klefenz fails to expressly teach:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point (x0, y0, z0) in a three-5dimensional (3D) sensor space for the virtual camera;  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point (x0, y0, z0) of the 9virtual camera in the 3D sensor space;  
	Reville teaches:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point (x0, y0, z0) in a three-5dimensional (3D) sensor space for the virtual camera (see Paragraph 0112 – Reville teaches this limitation in that the start and/or stop of a user’s gesture may be explicitly defined. Also see Paragraph 0070 – Reville teaches this limitation in that the capture device includes depth information of the gesture.);  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point (x0, y0, z0) of the 9virtual camera in the 3D sensor space (see Paragraph 0112 – Reville teaches this limitation in that the start and/or stop of a user’s gesture may be explicitly defined. Also see Paragraph 0070 – Reville teaches this limitation in that the capture device includes depth information of the gesture.);  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, taught in Piemonte and Klefenz, to include:
4 obtaining4obtaining a first control gesture of a control object that defines a starting point (x0, y0, z0) in a three-5dimensional (3D) sensor space for the virtual camera;  
8 obtaining4obtaining a third control gesture of the control object that defines a finishing point (x0, y0, z0) of the 9virtual camera in the 3D sensor space
for the purpose of determining if a gesture is intended to be executing in the three dimensional space (see Paragraph 0096). Further, Piemonte, Klefenz, and Reville are all concerned with detecting and analyzing a user’s gestural input.

Claim 19:
The combination of Piemonte, Klefenz, and Reville teaches the method of claim 1, wherein moving the virtual camera along the continuous contour between the starting point and the finishing point includes the camera moving freely along a two-dimensional object in a three-dimensional space (see Paragraphs 0160-0162 – Piemonte discloses this limitation in that in response to the gestural input from users, the virtual camera moves and/or changes perspective.). 22

Claim 20:
As indicated in the above rejection, the combination of Piemonte, Klefenz, and Reville teaches every limitation of claim 1. Piemonte fails to expressly disclose:
wherein no other gestures are required to define the starting point, finishing point and the continuous contour between the starting point and the finishing point.
Klefenz teaches:
4 wherein no other gestures are required to define the starting point, finishing point and the continuous contour between the starting point and the finishing point (see Paragraph 0183 – Klefenz teaches this limitation in that the ordered identified gesture elements describe a continuous contour line of a gesture area. Further, see Paragraph 0218 – Klefenz teaches this limitation in that the dynamic model may describe an initial location of the gesture or an initial gesture; see Paragraph 0111 – Klefenz teaches this limitation in that a gesture contour is determined; see Paragraph 0024 – Klefenz teaches this limitation in that the gesture elements are measured over points in time; and see Paragraph 0164 – Klefenz teaches this limitation in that an end point of a segment is detected.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include:
wherein no other gestures are required to define the starting point, finishing point and the continuous contour between the starting point and the finishing point
for the purpose of allowing users of all capabilities to control a device using gestures (see Paragraph 0007). Further, both Piemonte and Klefenz are concerned with detecting and analyzing a user’s gestural input.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Piemonte, Klefenz, and Reville, further in view of Zaragoza et al., U.S. Patent Publication Number 2012/0324332 A1.

Claim 5:
As indicated in the above rejection, the combination of Piemonte, Klefenz, and Reville teaches every limitation of claim 1. Piemonte fails to expressly teach further including defining a plurality of points on the continuous 2contour to construct a Bezier curve responsive to respective sizes and directions of the points. 
Zaragoza teaches further including defining a plurality of points on the continuous 2contour to construct a Bezier curve responsive to respective sizes and directions of the points (see Paragraph 0030 – Zaragoza teaches this limitation in that the software creates a rich model of the user’s intent while the user traces their finger on the screen, for example, a Bezier curve.). 22  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include further including defining a plurality of points on the continuous 2contour to construct a Bezier curve responsive to respective sizes and directions of the points for the purpose of representing the imprecise movements of a user’s shaking hand (see Paragraph 0030). Further, both Piemonte and Zaragoza are concerned with detecting and analyzing a user’s gestural input.

Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Piemonte, Klefenz, and Reville, further in view of Arriola, George, U.S. Patent Publication Number 2012/0079420 A1.

Claim 12:
As indicated in the above rejection, the combination of Piemonte, Klefenz, and Reville teaches every limitation of claim 1. Piemonte fails to expressly teach wherein the first control gesture and the second control gesture are separate instances of a same gesture. 
Arriola teaches wherein the first control gesture and the second control gesture are separate instances of a same gesture (see Paragraphs 0102-0103 – Arriola teaches this limitation in that each of the starting point and the ending point may both be defined as the center of a semicircle.). 22  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include wherein the first control gesture and the second control gesture are separate instances of a same gesture for the purpose of breaking down a gesture into a plurality of clearly defined individual elements which may be described by a small number of parameters (Paragraph 0031). Further, both Piemonte and Arriola are concerned with detecting and analyzing a user’s gestural input.

Claim 13:
As indicated in the above rejection, the combination of Piemonte, Klefenz, and Reville teaches every limitation of claim 1. Piemonte fails to expressly teach wherein defining a starting point includes the first control gesture encompassing the starting point (xo, yo, zo). 
Arriola teaches wherein defining a starting point includes the first control gesture encompassing the starting point (xo, yo, zo) (see Paragraph 0318 – Arriola teaches this limitation in that a user can perform a predetermined gesture (for example, drawing a circle) to designate the starting point.). 22  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include wherein defining a starting point includes the first control gesture encompassing the starting point (xo, yo, zo) for the purpose of breaking down a gesture into a plurality of clearly defined individual elements which may be described by a small number of parameters (Paragraph 0031). Further, both Piemonte and Arriola are concerned with detecting and analyzing a user’s gestural input.

Claim 14:
As indicated in the above rejection, the combination of Piemonte, Klefenz, and Reville teaches every limitation of claim 13. Piemonte fails to expressly teach wherein the first control gesture encompassing the starting point (xo, yo, zo) includes the starting point located within a region of space bounded by the first control gesture. 
Arriola teaches wherein the first control gesture encompassing the starting point (xo, yo, zo) includes the starting point located within a region of space bounded by the first control gesture (see Paragraph 0318 – Arriola teaches this limitation in that a user can perform a predetermined gesture (for example, drawing a circle) to designate the starting point.). 22  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include wherein the first control gesture encompassing the starting point (xo, yo, zo) includes the starting point located within a region of space bounded by the first control gesture for the purpose of breaking down a gesture into a plurality of clearly defined individual elements which may be described by a small number of parameters (Paragraph 0031). Further, both Piemonte and Arriola are concerned with detecting and analyzing a user’s gestural input.

Claim 15:
As indicated in the above rejection, the combination of Piemonte, Klefenz, and Reville teaches every limitation of claim 14. Piemonte fails to expressly teach wherein the first control gesture is circular and encompassing the starting point (xo, yo, zo) includes the starting point located within the circular region of space bounded by the first control gesture. 
Arriola teaches wherein the first control gesture is circular and encompassing the starting point (xo, yo, zo) includes the starting point located within the circular region of space bounded by the first control gesture (see Paragraph 0318 – Arriola teaches this limitation in that a user can perform a predetermined gesture (for example, drawing a circle) to designate the starting point.).  22  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include wherein the first control gesture is circular and encompassing the starting point (xo, yo, zo) includes the starting point located within the circular region of space bounded by the first control gesture for the purpose of breaking down a gesture into a plurality of clearly defined individual elements which may be described by a small number of parameters (Paragraph 0031). Further, both Piemonte and Arriola are concerned with detecting and analyzing a user’s gestural input.

Claim 18:
As indicated in the above rejection, the combination of Piemonte, Klefenz, and Reville teaches every limitation of claim 14. Piemonte fails to expressly teach wherein defining a finishing point includes the third control gesture encompassing the starting point (xi, yi, zi). 
Arriola teaches wherein defining a finishing point includes the third control gesture encompassing the starting point (xi, yi, zi) (see Paragraphs 0102-0103 – Arriola teaches this limitation in that each of the starting point and the ending point may both be defined as the center of a semicircle.). 22  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include wherein defining a finishing point includes the third control gesture encompassing the starting point (xi, yi, zi) for the purpose of breaking down a gesture into a plurality of clearly defined individual elements which may be described by a small number of parameters (Paragraph 0031). Further, both Piemonte and Arriola are concerned with detecting and analyzing a user’s gestural input.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Piemonte, Klefenz, Reville, and Arriola further in view of Aoki et al., U.S. Patent Publication Number 2012/0322527 A1.

Claim 16:
As indicated in the above rejection, the combination of Piemonte, Klefenz, Reville, and Arriola teaches every limitation of claim 13. Piemonte fails to expressly teach wherein the first control gesture encompassing the starting point (xo, yo, zo) includes the starting point located tangent to a point on a path described by the first control gesture. 
Aoki teaches wherein the first control gesture encompassing the starting point (xo, yo, zo) includes the starting point located tangent to a point on a path described by the first control gesture (see Paragraph 0120 – Aoki teaches this limitation in that the gesture is defined as being along the tangent of a gesture defined as the starting point.). 22  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include wherein the first control gesture encompassing the starting point (xo, yo, zo) includes the starting point located tangent to a point on a path described by the first control gesture for the purpose of allowing the controller to more accurately determine the curve of the motion of the gesture (see Paragraph 0120). Further, both Piemonte and Aoki are concerned with detecting and analyzing a user’s gestural input.

Claim 17:
As indicated in the above rejection, the combination of Piemonte, Klefenz, Reville, and Arriola teaches every limitation of claim 16. Piemonte fails to expressly teach wherein the first control gesture is circular and encompassing the starting point (xo, yo, zo) includes the starting point located tangent to a point on the circular path described by the first control gesture. 
Aoki teaches wherein the first control gesture is circular and encompassing the starting point (xo, yo, zo) includes the starting point located tangent to a point on the circular path described by the first control gesture (see Paragraph 0120 – Aoki teaches this limitation in that the gesture is defined as being along the tangent of a gesture defined as the starting point.). 22  
It would have been obvious to one having ordinary skill in the art before the effective filing date of this invention, to modify the method, disclosed in Piemonte, to include wherein the first control gesture is circular and encompassing the starting point (xo, yo, zo) includes the starting point located tangent to a point on the circular path described by the first control gesture for the purpose of allowing the controller to more accurately determine the curve of the motion of the gesture (see Paragraph 0120). Further, both Piemonte and Aoki are concerned with detecting and analyzing a user’s gestural input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seida, Steven B., U.S. Patent Publication Number 2013/0016896 A1 discloses a method for increasing or decreasing the elevation of a camera per the obtained contours of a geographic area the camera is capturing (see Paragraphs 0036-0037).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
/BEAU D SPRATT/Primary Examiner, Art Unit 2143